RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3197-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.M.L.P.,

          Defendant-Appellant,

and

R.C., M.M., a/k/a M.R., R.M.,
and R.S., a/k/a R.B.,

     Defendants.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF X.S.F.,
T.A.-P.C., K.-B.S.M., and
T.I.T.P., JR., minors.
_________________________

                   Submitted September 21, 2022 – Decided September 27, 2022

                   Before Judges Haas and Mitterhoff.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County, Docket
              No. FG-07-0025-20.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Carol A. Weil, Designated Counsel, on the
              briefs).

              Matthew J. Platkin, Acting Attorney General, attorney
              for respondent (Donna Arons, Assistant Attorney
              General, of counsel; Wesley Hanna, Deputy Attorney
              General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minors (Meredith Alexis Pollock, Deputy
              Public Defender, of counsel; Margo E.K. Hirsch,
              Designated Counsel, on the brief).

PER CURIAM

         Defendant T.M.L.P. 1 is the biological mother of X.S.F., T.A.-P.C., K.-

B.S.M., and T.I.T.P., Jr. Defendant appeals from the June 21, 2021 judgment

of guardianship terminating her parental rights to the four children. Defendant

contends the Division of Child Protection and Permanency (Division) failed to

prove each prong of N.J.S.A. 30:4C-15.1(a) by clear and convincing evidence.

The Law Guardian supports the termination on appeal as it did before the trial

court.



1
  We refer to defendant and the children by initials to protect their privacy. R.
1:38-3(d)(12).
                                                                           A-3197-20
                                        2
      Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmingly supports the

decision to terminate defendant's parental rights.       Accordingly, we affirm

substantially for the reasons set forth by Judge Nora J. Grimbergen in her

thorough written decision rendered on June 21, 2021.

      We will not recite in detail the history of the Division's interactions with

defendant and the children. Instead, we incorporate by reference the factual

findings and legal conclusions contained in Judge Grimbergen's decision. We

add the following brief comments.

      The guardianship petition was tried before Judge Grimbergen over the

course of three days.     The Division presented overwhelming evidence of

defendant's parental unfitness and established, by clear and convincing

evidence, all four statutory prongs outlined in N.J.S.A. 30:4C-15.1(a). In her

thoughtful opinion, Judge Grimbergen concluded that termination of defendant's

parental rights was in the children's best interests, and fully explained the basis

for each of her determinations. In this appeal, our review of the judge's decision

is limited. We defer to her expertise as a Family Court judge, Cesare v. Cesare,

154 N.J. 394, 413 (1998), and we are bound by her factual findings so long as




                                                                             A-3197-20
                                        3
they are supported by sufficient credible evidence. N.J. Div. of Youth & Fam.

Servs. v. M.M., 189 N.J. 261, 279 (2007).

        Applying these principles, we conclude that Judge Grimbergen's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable. Children are entitled to a permanent, safe and

secure home. We acknowledge "the need for permanency of placements by

placing limits on the time for a birth parent to correct conditions in anticipation

of reuniting with the child." N.J. Div. of Youth & Fam. Servs. v. C.S., 367 N.J.

Super. 76, 111 (App. Div. 2004). As public policy increasingly focuses on a

child's need for permanency, the emphasis has "shifted from protracted efforts

for reunification with a birth parent to an expeditious, permanent placement to

promote the child's well-being." Ibid. That is because "[a] child cannot be held

prisoner of the rights of others, even those of his or her parents. Children have

their own rights, including the right to a permanent, safe and stable placement."

Ibid.

        The question then is "whether the parent can become fit in time to m eet

the needs of the children." N.J. Div. of Youth & Fam. Servs. v. F.M., 375 N.J.

Super. 235, 263 (App. Div. 2005); see also N.J. Div. of Youth & Fam. Servs. v.

P.P., 180 N.J. 494, 512 (2004) (indicating that even if a parent is trying to


                                                                             A-3197-20
                                        4
change, a child cannot wait indefinitely).     After carefully considering the

evidence, Judge Grimbergen reasonably determined that defendant was unable

to parent the children and would not be able to do so for the foreseeable future.

Under those circumstances, we agree with the judge that any further delay of

permanent placement would not be in the children's best interests.

      Affirmed.




                                                                           A-3197-20
                                       5